Exhibit 10.14
November 4, 2009
Mr. Luis J. Pajares
317 Brock St.
Coppell, TX 75019
Dear Luis:
As a result of your resignation from the Company, your employment with Airvana,
Inc. (the “Company”) will be terminated effective December 31, 2009.
In order to support your transition out of the Company, you will be eligible to
receive the severance benefits described in the “Description of Severance
Benefits” attached to this letter agreement (the “Agreement”) as Attachment A if
you sign and return this Agreement to Sam Spector, Vice President-Human
Resources by November 25, 2009. By signing and returning this Agreement, you
will be entering into a binding agreement with the Company and will be agreeing
to the terms and conditions set forth in the numbered paragraphs below,
including the release of claims set forth in paragraph 3. Therefore, you are
advised to consult with your attorney before signing this Agreement and you may
take up to twenty-one (21) days to do so. If you sign this Agreement, you may
change your mind and revoke your agreement during the seven (7) day period after
you have signed it (the “Revocation Period”) by notifying Mr. Spector in
writing. If you do not so revoke, this Agreement will become a binding agreement
between you and the Company upon the expiration of the Revocation Period.
If you choose not to sign and return this Agreement by November 25, 2009, or if
you timely revoke your acceptance, you shall not receive any severance benefits
from the Company. You will, however, receive payment upon your termination for
your final wages, bonus, and other compensation earned and accrued through the
Termination Date, as defined below. All vacation time earned and accrued through
the Termination Date must be used by such Termination Date. Also, regardless of
signing this Agreement, you may elect to continue receiving group medical
insurance pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq. All
premium costs shall be paid by you on a monthly basis for as long as, and to the
extent that, you remain eligible for COBRA continuation, except to the extent
provided for as a severance benefit described in the Description of Severance
Benefits. You should consult the COBRA materials to be provided by the Company
for details regarding these benefits. All other benefits, including life
insurance and long term disability, will cease upon your Termination Date.
The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this Agreement and do not revoke it within
the Revocation Period:

 

 



--------------------------------------------------------------------------------



 



1.   Termination Date — Your effective date of termination from the Company is
December 31, 2009 (the “Termination Date”).   2.   Description of Severance
Benefits — The severance benefits to be paid to you if you timely sign and
return this Agreement and do not revoke it within the Revocation Period are
described in the “Description of Severance Benefits” attached as Attachment A
(the “Severance Benefits”).   3.   Release — In consideration of the payment of
the Severance Benefits, which you acknowledge you would not otherwise be
entitled to receive, you hereby fully, forever, irrevocably and unconditionally
release, remise and discharge the Company, its officers, directors,
stockholders, corporate affiliates, subsidiaries, parent companies, agents and
employees (each in their individual and corporate capacities) (hereinafter, the
“Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature which you ever had or now
have against any or all of the Released Parties arising out of your employment
with and/or separation from the Company, including, but not limited to, all
employment discrimination claims under Title VII of the Civil Rights Act of
1964, 42 U.S.C. §2000e et seq., the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., the Americans With Disabilities Act of 1990, 42 U.S.C.,
§12101 et seq., and the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.,
all as amended; all claims arising out of the Fair Credit Reporting Act, 15
U.S.C. §1681 et seq., the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. §1001 et seq., and the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. § 2101 et seq., all as amended; the Massachusetts
Fair Employment Practices Act., M.G.L. c.151B, §1 et seq., the Massachusetts
Civil Rights Act, M.G.L. c.12 §§11H and 11I, the Massachusetts Equal Rights Act,
M.G.L. c.93, §102 and M.G.L. c.214, §1C, the Massachusetts Labor and Industries
Act, M.G.L. c.149, §1 et seq., and the Massachusetts Privacy Act, M.G.L. c. 214,
§1B, and the Massachusetts Maternity Leave Act, M.G.L. c. 149 § 105(d), all as
amended; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including but not limited to claims to stock or stock
options; all common law claims including, but not limited to, actions in tort,
defamation and breach of contract; and any claim or damage arising out of your
employment with or separation from the Company (including all claims for
retaliation, bonus awards, and other forms of compensation) under any common law
theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this Agreement prevents you
from filing, cooperating with, or participating in any proceeding before the
EEOC or a state Fair Employment Practices Agency (except that you acknowledge
that you may not be able to recover any monetary benefits in connection with any
such claim, charge or proceeding).   4.   Invention, Non-Disclosure,
Non-Competition and Non-Solicitation — You agree to keep confidential all
non-public information concerning the Company which you acquired during the
course of your employment with the Company. You further acknowledge your
continuing obligations as set forth in the Invention and Non-Disclosure
Agreement and the Non-Competition and Non-Solicitation Agreement which you
executed at the inception of your employment, and which remain in full force and
effect. Copies of both documents have been included with this mailing.

 

- 2 -



--------------------------------------------------------------------------------



 



5.   Return of Company Property — You affirm that you have returned all Company
property including, but not limited to, keys, files, records (and copies
thereof), computer hardware and software, cellular phones, and pagers, which is
in your possession or control. You further affirm that you have left intact all
electronic Company documents, including those which you developed or help
develop during your employment.   6.   Non-Disparagement — You understand and
agree that as a condition for payment to you of the consideration herein
described, you shall not make any false, disparaging or derogatory statements to
any media outlet, industry group, financial institution or current or former
employee, consultant, client or customer of the Company regarding the Company or
any of its directors, officers, employees, agents or representatives or about
the Company’s business affairs and financial condition.   7.   Amendment — This
Agreement shall be binding upon the parties and may not be modified in any
manner, except by an instrument in writing of concurrent or subsequent date
signed by duly authorized representatives of the parties hereto. This Agreement
is binding upon and shall inure to the benefit of the parties and their
respective agents, assigns, heirs, executors, successors and administrators.  
8.   Waiver of Rights — No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.   9.   Validity — Should any provision of this Agreement
be declared or be determined by any court of competent jurisdiction to be
illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal or invalid part, term or
provision shall be deemed not to be a part of this Agreement.   10.  
Confidentiality — You understand and agree that as a condition for payment to
you of the Severance Benefits herein described, the terms and contents of this
Agreement, and the contents of the negotiations and discussions resulting in
this Agreement, shall be maintained as confidential by you and your agents and
representatives and shall not be disclosed except to the extent required by
federal or state law or as otherwise agreed to in writing by the Company.   11.
  Nature of Agreement — You understand and agree that this Agreement is a
severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

 

- 3 -



--------------------------------------------------------------------------------



 



12.   Acknowledgments — You acknowledge that you have been given at least
twenty-one (21) days to consider this Agreement, and that the Company advised
you to consult with an attorney of your own choosing prior to signing this
Agreement. You understand that you may revoke this Agreement for a period of
seven (7) days after you sign this Agreement by notifying Mr. Spector in
writing, and the Agreement shall not be effective or enforceable until the
expiration of this seven (7) day Revocation Period. You further acknowledge that
the consideration described herein is over and above any other money or benefits
that otherwise would be due to you from the Company, that you have received any
and all wages, bonuses and other compensation due to you, including any accrued
but unused vacation time, and that you are not entitled to receive any
additional payments or benefits beyond those provided for herein as
consideration for this Agreement.   13.   Voluntary Assent — You affirm that no
other promises or agreements of any kind have been made to or with you by any
person or entity whatsoever to cause you to sign this Agreement, and that you
fully understand the meaning and intent of this Agreement. You state and
represent that you have had an opportunity to fully discuss and review the terms
of this Agreement with an attorney. You further state and represent that you
have carefully read this Agreement, including Attachment A, understand the
contents herein, freely and voluntarily assent to all of the terms and
conditions hereof, and sign your name of your own free act.   14.   Applicable
Law — This Agreement shall be interpreted and construed by the laws of the
Commonwealth of Massachusetts, without regard to conflict of laws provisions.
You hereby irrevocably submit to and acknowledge and recognize the jurisdiction
of the courts of the Commonwealth of Massachusetts, or if appropriate, a federal
court located in Massachusetts (which courts, for purposes of this Agreement,
are the only courts of competent jurisdiction), over any suit, action or other
proceeding arising out of, under or in connection with this Agreement or the
subject matter hereof.   15.   Entire Agreement — This Agreement, including
Attachment A, contains and constitutes the entire understanding and agreement
between the parties hereto with respect to your severance benefits and the
settlement of claims against the Company and cancels all previous oral and
written negotiations, agreements, commitments, writings in connection therewith.
Nothing in this paragraph, however, shall modify, cancel or supersede your
obligations set forth in paragraph 4 herein.

 

- 4 -



--------------------------------------------------------------------------------



 



Please contact me at (978) 250-3188 if you have any questions about the matters
covered in this letter.

            Very truly yours,

AIRVANA, INC.
      By:   /s/ Samuel Spector         Samuel Spector,        Vice President-
Human Resources     

I hereby agree to the terms and conditions set forth above and in the attached
Description of Severance Benefits. I have been given at least twenty-one
(21) days to consider this Agreement. I intend that this Agreement become a
binding agreement between me and the Company if I do not revoke my acceptance in
writing in seven (7) days.

         
 
       
/s/ Luis Pajares
 
Luis Pajares
   

 

- 5 -



--------------------------------------------------------------------------------



 



ATTACHMENT A
DESCRIPTION OF SEVERANCE BENEFITS

•   Six months of salary continuation at your current salary rate commencing on
January 1, 2010 and ending on June 30, 2010 and paid in accordance with
Airvana’s standard payroll schedule and practices and subject to all mandatory
withholdings. This Severance Pay will be paid to you in equal installments in
accordance with the Company’s regular payroll practices.   •   An amount equal
to six months of your targeted incentive compensation which, based on the 2009
2nd Half Sales Incentive Plan currently in place, totals $85,000.00. This amount
will be paid over six months in equal semi-monthly amounts of $7,083.33
commencing in January 2010 and ending in June 2010 and paid in accordance with
Airvana’s standard payroll schedule and practices and subject to all mandatory
withholdings.   •   In addition, should you elect to continue receiving group
medical insurance under federal COBRA law, the Company will continue to pay its
normal portion of the premiums associated with your coverage through June 30,
2010. Thereafter, all premium costs shall be paid by you on a monthly basis for
as long as, and to the extent that, you remain eligible for COBRA continuation.
  •   In addition the Company will make available to you outplacement service
through Keystone Associates’ Comprehensive Career Transition Program. Details of
this program will be provided at the time you elect to participate and you may
enroll in this program starting on January 1, 2010.   •   The Company will agree
to allow you to keep your lap top after it has been backed up and all
applications and files have been removed.

 

- 6 -